Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the previously relied upon references for at least the reasons described in the Remarks filed 12 August 2021. New reference Yang (US 2014/0127029), cited on the IDS, is also of interest. Claim 1 is allowable over Yang at least because:
Yang is silent on the blades having “ductility and flexibility.”
Yang is silent on “each of the fan blades is a sheet-like structure with constant thickness.” In fact, the patent US 9,777,742 which corresponds to US 2014/0127029 recites: “the first ends of the blades have equal widths” (end of claim 1, the first end is the end toward the hub and the second end at the tips have different widths to provide uneven spacing between blade tips).
Yang does not disclose or suggest three different thicknesses of blade. Yang explicitly describes two “widths” that alternate ([0021]).
It is also of note that Yang relies simply on the different dimensions of the blades taking up space to provide different spacing between blades. There is no disclosure of the blades flexing to different degrees to provide different spacing, as Applicant has disclosed at specification [0007].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745